DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Original claims 1-19, filed March 11, 2020, are pending in the instant application.

Claim Objections
Claim(s) 10 and 19 is/are objected to because of the following informalities.  
In claim 10, line 4 on page 22, “to” should be “the”
In claim 19, line 19 on page 23, “comprises” should be “comprising”
In claim 19, “and” should be inserted after “a transceiver;” in line 21 on page 23
In claim 19, line 1 on page 24, “fit” should be “fitting”
In claim 19, line 2 on page 24, “identify” should be “identifying”
In claim 19, line 6 on page 24, “generate” should be “generating”
In claim 19, line 7 on page 24, “connect” should be “connecting”
Appropriate correction is required.

Claim Interpretation
Regarding claim interpretation, the MPEP provides the following instructions:
“During patent examination, the pending claims must be ‘given their broadest reasonable interpretation consistent with the specification.’” MPEP 2111.



“The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be ‘ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention.’ Packard, 751 F.3d at 1311. Applicants need not confine themselves to the terminology used in the prior art, but are required to make clear and precise the terms that are used to define the invention whereby the metes and bounds of the claimed invention can be ascertained.” MPEP 2173.05(a), Subsection I.

The claims recite several new terms that have not been used in the prior art (see below).  Applicant’s disclosure must provide the meanings of these new terms.  Below is a listing of some of the new terms used within the claims, as well as their meanings as understood by Examiner in view of the disclosure.  These meanings have been used by Examiner to interpret the claims, including for examination with respect to 35 U.S.C. 102 and 103.
“MetaBézier curve” (e.g. claim 1, line 8 on page 20) refers to a first Bézier curve that has been placed into a hierarchy with other Bézier curves within a predefined proximity, where the first Bézier curve is above at least one of the other Bézier curves in the hierarchy.  See paragraphs [0050] and [0063] of the specification (Note: all paragraph numbers cited in this Office Action refer to the published application – i.e. US 2020/0294259 A1 – unless otherwise noted).

“BiBézier curve” (e.g. claim 14, line 15 on page 22) is a pair of Bézier curves linked via overlapping wraptangles.  See Figure 13 and [0063].

Examiner notes that there is no evidence of record demonstrating that these terms have been used in the prior art.  Furthermore, searches of US Patent and Patent Application databases for these terms only returned one result: the publication of the instant application (see attached search history, queries L38 and L39).

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
the “Shape Based Modeling Segmentation (SBMS) system” of claim 1,
the “Bézier curve system” of claim 17,
the “MetaBézier platform” of claim 17,
the “automated labeling system” of claim 18, and
the “texture classification system” of claim 18.


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim(s) 11-12 and 18 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 11 recites “using MetaBézier curves to perform texture classification”.  Examiner looks to the specification for support of this limitation, but does not find any description that would reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Figure 1 illustrates an automated labelling system 106 and a texture classification system 108.  [0036] recites that “Texture classification system 108 is configured to perform robust texture classification including, for example, classification of weather, smoke, gas clouds, oncology diagnostics, plumes with appropriate sensors, and bone density.”  None of these statements explain how any of the textures are identified, much less how they are identified using MetaBézier curves.  Furthermore, the claims require that the MetaBézier curves are determined from edges in an image (claim 1), and some of the textures described in [0036], such as smoke and gas clouds, are unlikely to have many discernable edges.   For at least these reasons, the description is inadequate to demonstrate possession of the claimed invention.
Claim 12 recites “filling in gaps of a partially occluded section of the object”.  Examiner looks to the specification for support of this limitation, but does not find any description that would reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Figure 19 illustrates how a degree of occlusion can be calculated based on angles             
                
                    
                        ω
                    
                    
                        1
                    
                
            
         and             
                
                    
                        ω
                    
                    
                        2
                    
                
            
        .  [0069] states that “Bézier curves provide a powerful methodology to model the component parts of an object’s perimeter (Object Q in this case) and can be used to ‘fill in the gaps’ based on upon the target object’s description.”  However, nowhere does the disclosure actually describe how to perform this gap filling, or demonstrate that the inventor was in possession of such an invention.

Claim 18 recites “a texture classification system configured to perform robust texture classification”.
As explained above with respect to claim 11, the specification does not adequately describe any algorithm for performing texture classification.  Accordingly, claim 18 is also rejected under 35 U.S.C. 112(a) for substantially the same reasons as claim 11.
Furthermore, this limitation of claim 18 invokes 35 U.S.C. 112(f), so the failure to disclose an algorithm for performing robust texture classification is a further reason that the claim fails to comply with the requirements of 35 U.S.C. 112(a) – see MPEP 2181, Subsections II and IV.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 5 and 18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “down-sampling the image by more physical application” (lines 89 on page 21).  The scope of this limitation is unclear, which makes the claim indefinite, for at least the following reasons.
First, it is unclear what makes one image down-sampling application “more physical” than another.  I.e. how does one quantify the physicality of an image down-sampling application?
Second, what must the down-sampling application be more physical than?  I.e. what is the basis of comparison against which one of skill in the art should determine whether a down-sampling application is “more physical”?

Regarding claim 18, the limitation “a texture classification system” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. See explanations provided in the rejections of claim 11 and 18 under 35 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 

Allowable Subject Matter
Claims 1-4, 6-9, and 13-17 are allowed.

The following is an examiner’s statement of reasons for allowance.
 ‘Donovan’ (“Data mining within digital images,” 2007) is similar to the claimed invention in that, for example, it fits Bézier curves to edges parsed from an object in an image (Section 4 describes the edge parsing, Section 5 describes the Bézier curves, Section 6 describes the process of fitting Bézier curves to the edges), identifies Bézier curves that fall along the same edge (Section 6, especially second half, edge is divided into separate sections, and a Bézier curve is fitted to each section; Note that the requirement to fall on the same edge is a predefined proximity constraint, and also ensures that each Bézier curve has a geometric and reporting relationship with the other Bézier curves along the same edge), generates an object oriented programming (OOP) object from the identified Bézier curves (Section 6, second-to-last paragraph), and connects the OOP objects to identify the object in the image (Section 7, OOP objects from test image are connected to OOP objects from search outline to identify the object).  However, Donovan does not teach all elements of the claimed invention.  For example, the OOP objects of Donovan do not fall within the scope of a “MetaBézier curve” according to that term’s meaning in the instant application – see Claim Interpretation section above.  In 
‘Liu’ (“Understanding Image Structure via Hierarchical Shape Parsing,” 2015) is similar to the claimed invention in that, for example, it organizes edge information into a hierarchy across different scales (e.g. Figure 2, hierarchical edge tree) and uses that hierarchy to identify an object in an image (e.g. Figure 2, hierarchical edge tree is used to generate descriptor; e.g. Section 4.2 uses the descriptor to identify objects in images).  However, Liu does not teach all elements of the claimed invention.  In one example, Liu does not fit Bézier curves to the edges.  In another example, the edge hierarchy of Liu is determined based on clustering with variable degrees of proximity (Section 2.1, distance             
                d
            
        ), rather than a predefined proximity.
Neither Donovan, nor Liu, nor any of the other identified prior art discloses, teaches, suggests, or otherwise renders obvious the full combination of elements required by the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
‘Donovan-02’ (“Object recognition in a digital image,” 2002)
Earlier version of Donovan
‘Donovan-05’ (“Edge comparison in a digital image,” 2005)
Earlier version of Donovan
‘Chi’ (“Leaf Shape Modeling and Analysis Using Geometric Descriptors Derived from Bezier Curves,” 2002)
Fits Bézier curves to the outer edges of leaf images and uses them as leaf classification features
‘Cinque’ (“Shape description using cubic polynomial Bezier curves,” 1998)
Fits Bézier curves to the edges of an object and uses them as a descriptor
‘Dixit’ (“Face Recognition Using Approximated Bezier Curve and Supervised Learning Approach,” 2015)
Uses Bézier curves fit to edges of a face image as facial recognition features
‘Günther’ (“The Arc Tree: An Approximation Scheme to Represent Arbitrary Curved Shapes,” 1989)
Forms a hierarchical, coarse-to-fine representation of a curve (Section 2) using Bézier curves (Section 3, starting at page 360)


‘Yu’ (US 2017/0091956 A1)
Fits a Bézier curve to an unknown shape in an image and identifies the shape via comparison with Bézier curves of known shapes

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY E SUMMERS whose telephone number is (571)272-9915. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/GEOFFREY E SUMMERS/Examiner, Art Unit 2669